Citation Nr: 1132240	
Decision Date: 09/01/11    Archive Date: 09/12/11

DOCKET NO.  09-18 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Whether the rating reduction from 100 percent to 20 percent for service-connected status post radical perineal prostatectomy was proper.

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a depressive disorder.

3.  Entitlement to service connection for a depressive disorder.


REPRESENTATION

Appellant represented by:	Calvin Hansen, Attorney at Law


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel

INTRODUCTION

The Veteran served on active duty from October 1967 to May 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal from adverse rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

The Board notes that, in February 2010, the Veteran's claims folder was received at the Board.  In April 2010, the RO forwarded to the Board a copy of a March 2010 VA Compensation and Pension (C&P) mental disorders examination report.  By letter received in July 2011, the Veteran requested remand of this case for RO consideration of this evidence in the first instance.  The case, therefore, requires remand on due process grounds.  38 C.F.R. § 19.37(b), 20.1304(c).

As addressed more fully below, the Veteran has clearly submitted sufficient evidence to reopen a prior final decision on a claim of service connection for a depressive disorder.  As such, the Board finds that no prejudice accrues to the Veteran in reopening the prior final decision and remanding the claim for adjudication on the merits.

The issues of whether the rating reduction from 100 percent to 20 percent for service-connected status post radical perineal prostatectomy was proper and entitlement to service connection for a depressive disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A final Board decision dated February 2007 denied a claim of service connection for depression on the basis that competent evidence did not establish that depression or other psychiatric disability either first manifested in service or was causally related to service.

2.  Evidence of record since the February 2007 Board decision is new and material as it includes previously unconsidered medical opinion that the Veteran manifests a depressive disorder aggravated by service-connected status post radical perineal prostatectomy.


CONCLUSIONS OF LAW

1.  The Board's February 2007 decision, which denied a claim of service connection for depression, is final.  38 U.S.C.A. §§ 7104, 7105, 7266 (West 2002).

2.  The claim of service connection for depression is reopened.  38 U.S.C.A. § 5108 (West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks service connection for depression as secondary to his service-connected disabilities, which include bilateral hearing loss, status post radical perineal prostatectomy, tinea versicolor and loss of use of a creative organ.  

Service connection may be established on a secondary basis for a disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires (1) competent evidence of current chronic disability; (2) evidence of a service-connected disability; and (3) competent evidence that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.  See also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

The Veteran filed his service connection claim in March 2008.  Effective October 10, 2006, 38 C.F.R. § 3.310 was revised to implement the Allen decision.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 2006).  In pertinent part, 38 C.F.R. § 3.310(b) states as follows:

Any increase in severity of a nonservice- connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 C.F.R. part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.

In cases of aggravation of a veteran's nonservice-connected disability by a service-connected disability, such veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.322.

As an initial matter, the RO has adjudicated this claim on the merits.  The Board has an obligation to make an independent determination of its jurisdiction regardless of findings or actions by the RO.  Rowell v. Principi, 4 Vet. App. 9, 15 (1993); Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996).

A final Board decision dated February 2007 denied a claim of service connection for depression on the basis that competent evidence did not establish that depression or other psychiatric disability either first manifested in service or was causally related to service.  That decision, which was not appealed to the United States Court of Appeals for Veterans Claims (Court), is final.  38 U.S.C.A. §§ 7104, 7105, 7266.

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  However, 38 U.S.C.A. § 5108 provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

The Veteran filed his claim to reopen in 2008.  For purposes of this decision, new evidence means existing evidence not previously submitted to agency decisionmakers.  38 C.F.R. § 3.156(a); see also 66 Fed. Reg. 45620 (August 29, 2001).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  Evidence is presumed credible for the purposes of reopening unless it is inherently false or untrue.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The evidence relied upon in reopening the claim must be both new and material.  Smith v. West, 12 Vet. App. 312 (1999).

Evidence of record since the February 2007 Board decision includes the fact that service connection for status post radical perineal prostatectomy was granted effective March 1, 2009.  Additional evidence includes an August 2009 private medical opinion stating that the Veteran manifests a mood disorder that has been exacerbated by service-connected status post radical perineal prostatectomy.  This opinion cures the previous evidentiary deficit, the lack of nexus to a service-connected cause, and raises a reasonable possibility of substantiating the claim.  

As such, the Board finds that new and material evidence has been presented to reopen the claim.  As addressed in the remand below, the Board defers further adjudication of this claim pending RO review of new evidence of record.





ORDER

New and material evidence having been presented, the claim of entitlement to service connection for depression is reopened.  To this extent only, the appeal is granted.


REMAND

As noted in the Introduction, the RO has forwarded to the Board a copy of a March 2010 VA C&P mental disorders examination report which is potentially relevant to the claims at hand.  

By letter received in July 2011, notwithstanding the delay it would cause, the Veteran elected to exercise his right for RO consideration of this evidence in the first instance.  The case, therefore, requires remand on due process grounds.  38 C.F.R. § 19.37(b), 20.1304(c).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's clinical records of treatment within the Nebraska/Western Iowa VA Healthcare System (NWIHS) since December 2009.

2.  Upon completion of the above and any additional developmental measures deemed necessary, readjudicate the claims on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and an appropriate period of time to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


